Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered September 15, 1987, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Naro, J.) of those branches of the defendant’s omnibus motion which were to suppress identification testimony and physical evidence.
Ordered that the judgment is affirmed (see, People v Brown, 146 AD2d 582), and the case is remitted to the Supreme Court, Queens County, .for further proceedings pursuant to CPL 460.50 (5). Mangano, J. P., Thompson, Kunzeman and Eiber, JJ., concur.